            Case 19-17088-JKO       Doc 43     Filed 10/07/19   Page 1 of 2


                 IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE SOUTHERN DISTRICT OF FLORIDA


IN THE MATTER OF:                               CASE NO. 19-17088-JKO

VICTOR HERRERA                                  CHAPTER 13

      Debtor,
________________________________/



     NOTICE OF COMPLIANCE BY ATTORNEY FOR DEBTOR WITH LOCAL
                                RULE
                      2083-1(B) CLAIMS REVIEW
                           REQUIREMENT

       The undersigned attorney for debtor certifies that a review of the claims register
and all claims filed in the above referenced case has been completed in accordance
with Local Rule 2083-1(B) and that:

1)           No further action is necessary.

2)    The following actions have been taken:

             The debtor has filed an objection to the proof of claim filed
      by


             The debtor has filed a            amended plan or modified plan to
             provide for the proof of claim filed by
                                               .

             Other:

                                                   .

       A copy of this certificate of compliance was served on the chapter 13 trustee
via the NEF and the debtor via U.S. Mail on October 7, 2019.
Case 19-17088-JKO   Doc 43   Filed 10/07/19   Page 2 of 2


                              CORONA LAW FIRM, P.A.

                              /s/ Ricardo Corona, Esq.
                              RICARDO R. CORONA, ESQ.
                              Florida Bar No. 111333
                              3899 NW 7 Street, Second Floor
                              Miami, FL 33126
                              (305) 547-1234 Phone
                              (888) 554-5607 Fax
                              bk@coronapa.com
